                 Case 2:18-cv-01115-RSL Document 198 Filed 01/15/20 Page 1 of 4

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          January 15, 2020


       No.:                    20-35030
       D.C. No.:               2:18-cv-01115-RSL
       Short Title:            State of Washington, et al v. Defense Distributed, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
       Case 2:18-cv-01115-RSL Document 198 Filed 01/15/20 Page 2 of 4




                 UNITED STATES COURT OF APPEALS
                                                              FILED
                         FOR THE NINTH CIRCUIT
                                                              JAN 15 2020
                                                             MOLLY C. DWYER, CLERK
                                                              U.S. COURT OF APPEALS




STATE OF WASHINGTON; STATE                No. 20-35030
OF CONNECTICUT; STATE OF
MARYLAND; STATE OF NEW
                                          D.C. No. 2:18-cv-01115-RSL
JERSEY; STATE OF NEW YORK;
STATE OF OREGON;                          U.S. District Court for Western
COMMONWEALTH OF                           Washington, Seattle
MASSACHUSETTS;
COMMONWEALTH OF                           TIME SCHEDULE ORDER
PENNSYLVANIA; DISTRICT OF
COLUMBIA; STATE OF
CALIFORNIA; STATE OF
COLORADO; STATE OF
DELAWARE; STATE OF HAWAII;
STATE OF ILLINOIS; STATE OF
IOWA; STATE OF MINNESOTA;
STATE OF NORTH CAROLINA;
STATE OF RHODE ISLAND; STATE
OF VERMONT; STATE OF
VIRGINIA,

             Plaintiffs - Appellees,

 v.

DEFENSE DISTRIBUTED,

             Defendant - Appellant.

 and

US DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official
        Case 2:18-cv-01115-RSL Document 198 Filed 01/15/20 Page 3 of 4


 capacity as Secretary of State;
 DIRECTORATE OF DEFENSE
 TRADE CONTROLS; MIKE MILLER,
 in his official capacity as Acting Deputy
 Assistant Secretary of Defense Trade
 Controls; SARAH HEIDEMA, in her
 official capacity as Director of Policy,
 Office of Defense Trade Controls
 Policy,

               Defendants,

 SECOND AMENDMENT
 FOUNDATION, INC.; CONN
 WILLIAMSON,

               Defendants,



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Wed., January 22, 2020        Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Thu., February 13, 2020       Transcript shall be ordered.
Mon., March 16, 2020          Transcript shall be filed by court reporter.
Thu., April 23, 2020          Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Tue., May 26, 2020            Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
       Case 2:18-cv-01115-RSL Document 198 Filed 01/15/20 Page 4 of 4

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Ruben Talavera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
